MEMORANDUM **
Kendrick Weatherspoon appeals from the 18-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Weatherspoon contends, for the first time on appeal, that the district court failed to adequately explain its reasoning for imposing a sentence above the advisory Guidelines range. Upon review of the record, we “have no difficulty in discerning the district court’s reasons for imposing the sentence that it did.” United States v. Leonard, 483 F.3d 635, 637 (9th Cir.2007); see also Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007) (holding that a district court is required only to state the reasons for the sentence imposed in enough detail to satisfy an appellate court that it has “considered the parties’ arguments and has a reasoned basis for exercising [its] own legal decisionmaking authority”). There is no indication that the district court relied upon impermissible factors when formulating Weatherspoon’s sentence. Cf. United States v. Miqbel, 444 F.3d 1173, 1182-83 (9th Cir.2006).
Weatherspoon’s motion to expedite the appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.